PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/995,089
Filing Date: 31 May 2018
Appellant(s): DASH et al.



__________________
Jason W. Croft
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 18, 2021 appealing from the Office action mailed March 18, 2021.

Current examiner’s answer will replace the previously examiner’s answer submitted on September 21, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal.  Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Status of claims: Claims 1-23 are currently pending and are rejected under 35 U.S.C. 103.

(2) Response to Argument
Appellant’s arguments field August 18, 2021, regarding claims 1 and 11 under 35 U.S.C. 103(a) have been fully considered but they are not persuasive.  
Regarding claim 1, Appellant states that the combination of Amini, Scalia and Patel do not teach or suggest “wherein subsequent to the reduction in power, the at least one other radio of the plurality of radios is operable to maintain a performance of at least one operation”. 

Examiner respectfully disagrees. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Amini et al. (US 2015/0271829 A1) discloses the mechanism of transmit and receive chains of a plurality of radios each radio supports wireless communications with associated stations on a corresponding wireless local area network (WLAN) as disclosed in Figs. 2a-2b of Amini.

Amini discloses in paragraph 0048, the RSSI is a measurement of the power present in a received 

Paragraph 0054 discloses the interference from one radio to the other radio in the wireless station 105 can be minimized by adjusting the transmission power level in one or both of the radios. For example, the interference from high 5 GHz radio to low 5 GHz radio can be minimized by adjusting the power levels on one or both of them. Thus adjustment in power can read on increase/decrease in power and based on interference, adjustment in power levels can lead to either increase or decrease the power in a radios. Fig. 11 discloses the computing system 1100 may be used to implement any of the entities, components or services depicted in the examples of Figs. 1-10 (and any other components described in this specification). The computing system 1100 may include one or more central processing units ("processors") 1105, memory 1110 to perform the necessary hardware functions.
Further Amini discloses in paragraphs 0074, 0102, the transmission power of each of the sub-bands can be adjusted based on a number of factors.  For example, the power can be adjusted based on the capability of the client stations that have been associated to the wireless station 105 on each sub-band, e.g., number of antennas, number of transmit and receive chains, low-density parity-check (LDPC) code, and beam forming.  In another example, the power can be adjusted based on how well the client station receives data packets from the wireless station, e.g., based on data rate 

Thus Amini’s invention provide methods and apparatuses that also focus on reducing mobile device power consumption.

Scalia et al. (US 2012/0165063 A1) is also an analogous art and teaches a circuitry called as power control unit. Scalia discloses in paragraph 0052, the power control unit 130 may decrease a number of active antennas of the plurality of antennas of the node, if the determined traffic load 112 is lower than a lower load threshold 1010, and may increase the number of active antennas, if the determined traffic load 112 is higher than an upper load threshold 1020.  This is illustrated in FIG. 10,  if the current traffic load is higher than an upper load threshold 1020 (H_threshold), the power control unit 130 may switch on, for example, a power amplifier of an additional antenna of the node.  Otherwise, if the current traffic load 112 is below a lower load threshold 1010 (L_threshold), the power control unit 130 may switch off, for example, a power amplifier of an antenna of the node.  If the traffic load 112 is between the upper load threshold 1020 and the lower load threshold 1010, the power control unit 130 may keep the current set of active antennas of the plurality of antennas of the node. Paragraphs 0055-0058 of Scalia also recite that the power control unit 130 tries to find a set of active antennas able to satisfy this data rate requirement, while also considering the available cooperation capacity 122.the power control unit 130 may have to activate more 

Patel discloses (US 2006/0146769 A1) the argued limitation in Fig. 3, Paragraphs 0016, 0023-0025, after passing the data to the application processor, the WLAN processor transitions to a sleep mode 304, to further conserve power.  In one embodiment the WLAN processor goes to sleep after receiving an indication from the application processor that the data has been received, such as by an interrupt line or a message over the serial bus, for example.  Subsequent to receiving the beacon data, the application processor processes the beacon data and extracts the timing information including, for example, the beacon interval, the DTIM period and the TSF timer data 306. The application processor sets up a low power (reduction in power) timer so that it may transition to a low power mode (reduction in power) until the next beacon needs to be processed. Thus WLAN mobile device able to receive beacons in sleep mode during the power reduction mode. Examiner noted that when the WLAN processor goes to sleep mode, it still process the beacon data and extracts the timing information (maintain the performance of an operation) including, for example, the beacon interval, the DTIM period and the TSF timer data 306. Thus Patel discloses processing beacon data, extracting the timing information and remain in low power mode based on the timing information. 
Paragraph 0003 of Patel discloses Access points serve as the master timing source for the wireless stations.  Each wireless station associated with a given access point must synchronize to that access point's timer.  To facilitate synchronization, access points broadcast beacon signals, or simply beacons.  Beacons, in addition to other information, contain information about the state of the 

Applicant’s specification (US 2019/0373546 A1) Paragraph 0021 discloses “The power backoff sub-circuit 118D implements via its connection to the radio controller sub-circuit 118E the reduction or shutoff of power to the radio(s) whose stations are subject to re-association.  In various embodiments of the invention the power reduction may take one or more of the following forms: a shutoff of power on the radio(s) whose stations are re-associated, a termination of communications on the subject ratios or a reduction in the number of antennas and associated transmit and receive chains on those radio(s)”. 
Thus under broadest reasonable interpretation (See MPEP 2111) of reduction in power (which can also read on shut off power or reduction in number of radios or terminating part of communication on few radios) and maintaining a performance of at least one operation, Patel discloses the mechanism of subsequent to the reduction in power, the at least one other radio of the plurality of radios is operable to maintain a performance of at least one operation.




Applicant further argued that “none of the cited reference teach or suggest a power backoff circuit to reduce power to the at least one other radio of the plurality of radios”.

Examiner respectfully disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 


Amini et al. (US 2015/0271829 A1) discloses the mechanism of transmit and receive chains of a plurality of radios each radio supports wireless communications with associated stations on a corresponding wireless local area network (WLAN) as disclosed in Figs. 2a-2b of Amini.

Amini discloses in paragraph 0048, the RSSI is a measurement of the power present in a received 
radio signal. The higher the power, the better the link quality, which can result in better data throughput rate between the client station 305 and the wireless station 105 the RSSI is a function of the distance between the client station 305 and the wireless station 105. The RSSI is inversely proportional to the distance. So, if the RSSI is below a threshold, in one example, the load balancing module 315 can assign to the client station 305 to a band or a sub-band in which the transmission power is higher.  For example, the load balancing module 315 can assign the client station 305 to the high 5 GHz sub-band. 
Paragraph 0054 discloses the interference from one radio to the other radio in the wireless station 105 can be minimized by adjusting the transmission power level in one or both of the radios. For example, the interference from high 5 GHz radio to low 5 GHz radio can be minimized by adjusting the power levels on one or both of them. Thus adjustment in power can read on increase/decrease in power and based on interference, adjustment in power levels can lead to either increase or decrease the power in a radios. Fig. 11 discloses the computing system 1100 may be used to implement any of the entities, components or services depicted in the examples of Figs. 1-10 (and any other components described in this specification). The computing system 1100 may include one or more central processing units ("processors") 1105, memory 1110 to perform the necessary hardware functions.
Further Amini discloses in paragraphs 0074, 0102, the transmission power of each of the sub-bands can be adjusted based on a number of factors.  For example, the power can be adjusted based on the capability of the client stations that have been associated to the wireless station 105 on each sub-band, e.g., number of antennas, number of transmit and receive chains, low-density parity-check (LDPC) code, and beam forming.  In another example, the power can be adjusted based on 

Thus Amini’s invention provide methods and apparatuses that also focus on reducing mobile device power consumption.

Scalia discloses the argued limitation “a power backoff circuit to reduce power to the at least one other radio of the plurality of radios” in paragraphs 0050-0053, if the current traffic load is higher than an upper load threshold 1020 (H_threshold), the power control unit 130 may switch on, for example, a power amplifier of an additional antenna of the node.  Otherwise, if the current traffic load 112 is below a lower load threshold 1010 (L_threshold), the power control unit 130 may switch off, for example, a power amplifier of an antenna of the node (reduces power).  If the traffic load 112 is between the upper load threshold 1020 and the lower load threshold 1010, the power control unit 130 may keep the current set of active antennas of the plurality of antennas of the node. Paragraphs 0050-0058 disclose the power control unit 130 may determine a needed set of active antennas of the plurality of antennas based on the determined traffic load 112 and the determined available cooperation capacity 122, if the determined traffic load 112 is higher than an upper load threshold 1020 or lower than a lower load threshold 1010.  Alternatively, the power control unit 130 may determine a needed set of active antennas of the plurality of antennas based on the determined traffic load 112 and the determined available cooperation capacity 122, if the determined traffic load minus the determined available cooperation capacity 122 is higher than an upper load threshold 1020 or lower than a lower load threshold 1010.  
The power control unit may activate or deactivate an antenna of a node based on the determined needed set of antennas. 
Applicant’s specification (US 2019/0373546 A1) Paragraph 0042 discloses the power conservation circuit 118 may also be implemented on very large scale Integrated circuit as a discrete chip 118A or as part of a chip.  The power conservation circuit 118 determines which if any radios can be subject to a reduction of power during intervals of low demand to reduce overall power consumption of the WAP.  The power conservation circuit includes the following sub circuits: utilization monitor 118A, association targeting 118B, power backoff 118D and radio controller 118E.  The utilization monitoring circuit 118A monitors communications between the multi-radio wireless transceiver and associated stations on corresponding ones of the plurality of communication bands.  The monitoring may include overall traffic or airtime on the WLANs or on each link of the WLANs.  The utilization monitoring circuit obtains the traffic or airtime information via from the radio control circuit 302 and specifically the WMAC circuit 320 to which it is connected. Further Fig. 4 discloses process 404 each radio is queried to provide information required to monitor overall and per link Traffic or airtime usage percent for the associated stations on the subject radio's communication band.  Next in process 406 the identity, capability traffic and 
or airtime usage percent of each associated station on the subject radio's communication band is stored by the power conservation circuit.  After all radios have been analyzed control is passed to utilization review decision process 410. 

Thus Scalia discloses the mechanism of a power backoff circuit to reduce power to the at least one other radio of the plurality of radios.

Patel discloses (US 2006/0146769 A1) in paragraphs 0016, 0023-0025, after passing the data to the application processor, the WLAN processor transitions to a sleep mode 304, to further conserve power.  In one embodiment the WLAN processor goes to sleep after receiving an indication from the application processor that the data has been received, such as by an interrupt line or a message over the serial bus, for example.  Subsequent to receiving the beacon data, the application processor processes the beacon data and extracts the timing information including, for example, the beacon interval, the DTIM period and the TSF timer data 306. The application processor sets up a low power (reduction in power) timer so that it may transition to a low power mode (reduction in power). Thus Patel discloses the mechanism of reduction in power.  

Amini directed to provide methods and apparatuses that increase wireless network bandwidth, reduce wireless network interference, and reduce mobile device power consumption (Abstract, Amini). 
Scalia discloses a method for controlling a node of a wireless communication system, wherein the node has a plurality of antenna, may have the steps of determining a traffic load in the wireless communication system; determining an available cooperation capacity of the node with another node of the wireless communication system; and activating or deactivating an antenna of the node based on the determined traffic load and the determined available cooperation capacity (Abstract, Scalia).  
Patel discloses power saving operation of WLAN mobile stations having a first processor for processing data received from and transmitted to the WLAN, and a second processor for performing the transmitting and receiving, where each processor is capable of operating in either an awake (active) mode or a sleep (low power) mode (Abstract, Patel). 
Thus the combination of Amini, Scalia and Patel disclose the elements of Appellant's claimed invention and it would have been obvious to combine the teachings of Amini, Scalia and Patel to support the communication between the wireless access points and multi wireless stations and to provide power saving mechanism.


Applicant further stated that Amini is non analogous to the claims and is not combinable with Scalia and Patel, specifically  Amini is not reasonably pertinent to the problem faced by inventor and is directed to solving an entirely different problem, Amini is not from the same field of endeavor as the present claims. 
Examiner respectfully disagrees.
In response to applicant's argument that Amini is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
Also, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Amini et al. (US 2015/0271829 A1) discloses the mechanism of transmit and receive chains of a plurality of radios each radio supports wireless communications with associated stations on a corresponding wireless local area network (WLAN) as disclosed in Figs. 2a-2b of Amini.

Amini discloses in paragraph 0048, the RSSI is a measurement of the power present in a received 
radio signal. The higher the power, the better the link quality, which can result in better data throughput rate between the client station 305 and the wireless station 105 the RSSI is a function 
Paragraph 0054 discloses the interference from one radio to the other radio in the wireless station 105 can be minimized by adjusting the transmission power level in one or both of the radios. For example, the interference from high 5 GHz radio to low 5 GHz radio can be minimized by adjusting the power levels on one or both of them. Thus adjustment in power can read on increase/decrease in power and based on interference, adjustment in power levels can lead to either increase or decrease the power in a radios. Fig. 11 discloses the computing system 1100 may be used to implement any of the entities, components or services depicted in the examples of Figs. 1-10 (and any other components described in this specification). The computing system 1100 may include one or more central processing units ("processors") 1105, memory 1110 to perform the necessary hardware functions.
Further Amini discloses in paragraphs 0074, 0102, the transmission power of each of the sub-bands can be adjusted based on a number of factors.  For example, the power can be adjusted based on the capability of the client stations that have been associated to the wireless station 105 on each sub-band, e.g., number of antennas, number of transmit and receive chains, low-density parity-check (LDPC) code, and beam forming.  In another example, the power can be adjusted based on how well the client station receives data packets from the wireless station, e.g., based on data rate used for the client station, PER of the client station, data packet size, etc. In yet another example, the power can be adjusted based on the data rate of packets received from the client stations, the 

Thus Amini’s invention provide methods and apparatuses that also focus on reducing mobile device power consumption.

Scalia et al. (US 2012/0165063 A1) is also an analogous art and teaches a circuitry called as power control unit. Scalia discloses in paragraph 0052, the power control unit 130 may decrease a number of active antennas of the plurality of antennas of the node, if the determined traffic load 112 is lower than a lower load threshold 1010, and may increase the number of active antennas, if the determined traffic load 112 is higher than an upper load threshold 1020.  This is illustrated in FIG. 10,  if the current traffic load is higher than an upper load threshold 1020 (H_threshold), the power control unit 130 may switch on, for example, a power amplifier of an additional antenna of the node.  Otherwise, if the current traffic load 112 is below a lower load threshold 1010 (L_threshold), the power control unit 130 may switch off, for example, a power amplifier of an antenna of the node.  If the traffic load 112 is between the upper load threshold 1020 and the lower load threshold 1010, the power control unit 130 may keep the current set of active antennas of the plurality of antennas of the node. Paragraphs 0055-0058 of Scalia also recite that the power control unit 130 tries to find a set of active antennas able to satisfy this data rate requirement, while also considering the available cooperation capacity 122.the power control unit 130 may have to activate more antennas than the determined needed set of active antennas, if the available cooperation capacity 

Patel discloses (US 2006/0146769 A1) in Fig. 3, Paragraphs 0016, 0023-0025, after passing the data to the application processor, the WLAN processor transitions to a sleep mode 304, to further conserve power.  In one embodiment the WLAN processor goes to sleep after receiving an indication from the application processor that the data has been received, such as by an interrupt line or a message over the serial bus, for example.  Subsequent to receiving the beacon data, the application processor processes the beacon data and extracts the timing information including, for example, the beacon interval, the DTIM period and the TSF timer data 306. The application processor sets up a low power (reduction in power) timer so that it may transition to a low power mode (reduction in power) until the next beacon needs to be processed. Thus WLAN mobile device able to receive beacons in sleep mode during the power reduction mode. Examiner noted that when the WLAN processor goes to sleep mode, it still process the beacon data and extracts the timing information (maintain the performance of an operation) including, for example, the beacon interval, the DTIM period and the TSF timer data 306. Thus Patel discloses processing beacon data, extracting the timing information and remain in low power mode based on the timing information. 
Paragraph 0003 of Patel discloses Access points serve as the master timing source for the wireless stations.  Each wireless station associated with a given access point must synchronize to that access point's timer.  To facilitate synchronization, access points broadcast beacon signals, or simply beacons.  Beacons, in addition to other information, contain information about the state of the access point's timer so that wireless stations can adjust their own timer to run in synchronization 

Amini directed to provide methods and apparatuses that increase wireless network bandwidth, reduce wireless network interference, reduce mobile device power consumption by balancing the load between client stations (Abstract, Amini). 
Scalia discloses a method for controlling a node of a wireless communication system, wherein the node has a plurality of antenna, may have the steps of determining a traffic load in the wireless communication system; determining an available cooperation capacity of the node with another node of the wireless communication system; and activating or deactivating an antenna of the node based on the determined traffic load and the determined available cooperation capacity (Abstract, Scalia).  
Patel discloses power saving operation of WLAN mobile stations having a first processor for processing data received from and transmitted to the WLAN, and a second processor for performing the transmitting and receiving, where each processor is capable of operating in either an awake (active) mode or a sleep (low power) mode (Abstract, Patel). 
Thus the combination of Amini, Scalia and Patel disclose the elements of Appellant's claimed invention and it would have been obvious to combine the teachings of Amini, Scalia and Patel to support the communication between the wireless access points and multi wireless stations and to provide power saving mechanism.


Scalia discloses a method for controlling a node of a wireless communication system, wherein the node has a plurality of antenna, may have the steps of determining a traffic load in the wireless communication system; determining an available cooperation capacity of the node with another node of the wireless communication system; and activating or deactivating an antenna of the node based on the determined traffic load and the determined available cooperation capacity (Abstract, Scalia).  
Patel discloses power saving operation of WLAN mobile stations having a first processor for processing data received from and transmitted to the WLAN, and a second processor for performing the transmitting and receiving, where each processor is capable of operating in either an awake (active) mode or a sleep (low power) mode (Abstract, Patel). 
Thus the combination of Amini, Scalia and Patel disclose the elements of Appellant's claimed invention and it would have been obvious to combine the teachings of Amini, Scalia and Patel to support the communication between the wireless access points and multi wireless stations and to provide power saving mechanism.

Thus rejection of claim 1 is maintained.
Similar arguments are applied to claim 11. 
Thus rejection of claims 1-23 are maintained under 35 U.S.C. 103.


In conclusion, Examiner turns to MPEP 2143.01, which states in part: “The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts.” 
 	Amini discloses methods and apparatuses that increase wireless network bandwidth, reduce wireless network interference, and provide method to manage the load between moving client devices (Abstract, Amini). 
Scalia discloses a method for controlling a node of a wireless communication system, wherein the node has a plurality of antenna, may have the steps of determining a traffic load in the wireless communication system; determining an available cooperation capacity of the node with another node of the wireless communication system; and activating or deactivating an antenna of the node based on the determined traffic load and the determined available cooperation capacity (Abstract, Scalia).  
Patel discloses power saving operation of WLAN mobile stations having a first processor for processing data received from and transmitted to the WLAN, and a second processor for performing the transmitting and receiving, where each processor is capable of operating in either an awake (active) mode or a sleep (low power) mode (Abstract, Patel). 
Thus the combination of Amini, Scalia and Patel disclose the elements of Appellant's claimed invention and it would have been obvious to combine the teachings of Amini, Scalia and Patel to support the communication between the wireless access points and multi wireless stations 

(3) Related Proceeding(s) Appendix
No decision rendered by a court or the Board is identified by the examiner in the Related Appeals and Interferences section of this examiner’s answer.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROMANI OHRI/
Primary Examiner, Art Unit 2413

Conferees:
/SALVADOR E RIVAS/          Primary Examiner, Art Unit 2413      

/UN C CHO/          Supervisory Patent Examiner, Art Unit 2413                                                                                                                                                                                                                                                                                                                                                                                    


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.